Citation Nr: 1447820	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-39 913	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure and/or radiation exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to prostate cancer.

4.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Offices (RO) in Pittsburgh, Pennsylvania.

Following review of the record, the issues of entitlement to service connection for a psychiatric disorder, prostate cancer, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level II hearing acuity in the right ear and no more than Level I hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected disorders, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity, and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in December 2006, prior to the initial decision on the claim in April 2007.  A December 2007 statement of the case (SOC) also provided notice of the relevant diagnostic codes and other required content.  The issue was again adjudicated in February 2013 supplemental SOC.  Thus, the required notice was conveyed to the Veteran and the issue was readjudicated.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 22 Vet. App. 37, vacated and remanded sub nom. Vazquez-Flores, 580 F.3d 1270.  Therefore, the Board finds that the duty to notify has been satisfied in this claim.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim being decided herein.

The Veteran was also afforded VA examinations in January 2007 and March 2012 in connection with his current claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the examinations, when considered together, addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board has enough evidence upon which to make a decision.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

This issue was most recently remanded by the Board in February 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that an updated examination be provided.  Such was done in March 2012.  Accordingly, the Board finds there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

A VA audiology evaluation was conducted in January 2007.  An audiogram disclosed the following puretone thresholds in the right and left ears at the 1000/2000/3000/4000 Hertz frequencies, respectively: 45/25/25/40 and 05/05/30/50.  Speech discrimination was 88 percent in the right ear and 92 percent for the left ear.  Following evaluation, the diagnosis was mild to moderate high frequency sensorineural hearing loss in the left ear and a mild to moderate mixed hearing loss in the right ear.  

A March 2012 VA audiology evaluation was conducted.  The examination disclosed the following puretone thresholds in the right and left ears at the 1000/2000/3000/4000 Hertz frequencies, respectively: 60/25/35/65 and 05/05/40/50.  Speech discrimination was 92 percent in the right ear and 100 percent for the left ear.  Following evaluation, the diagnosis was mixed hearing loss in the right ear.  

The January 2007 audiometric evaluation thus reflects a puretone threshold average of 34 decibels in the right ear and a speech discrimination score of 88 percent; this equates to a numeric designation of Level II hearing.  The left ear discloses a puretone threshold average of 22 decibels with a speech discrimination score of 92 percent; this corresponds to a numeric designation of Level I hearing.  Under Table VII, hearing impairment manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear comports with the criteria for a noncompensable disability rating.

The March 2007 audiogram reveals a puretone threshold average of 46 decibels in the right ear with a speech discrimination score of 92 percent that equates to an numeric designation of Level I hearing.  The left ear reflects a puretone threshold average of 24 decibels and a speech discrimination score of 100 percent that correspond to a numeric designation of Level I hearing.  Under Table VII, hearing impairment manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear comports with the criteria for a noncompensable disability rating.  Thus, no compensable evaluation is warranted.  

Additionally, right and left ear hearing impairment shown on the above audiological evaluations do not qualify as an exceptional pattern of hearing impairment for VA compensation purposes.  This is because pure tone thresholds at each of the four specified frequencies were not all 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86. 

The Board has carefully considered the Veteran contentions attesting to more severe defective hearing.  However, the clinical data obtained over the course of the appeal cord do not support a basis to find that hearing impairment has approximated the criteria for a higher rating at any point.  The Board points out that a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet. App. 345. 

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral hearing loss disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111 , VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. In addition to objective audiological testing, the 2007 and 2012 VA examiners elicited from the Veteran the functional effects of his hearing loss. The Veteran stated at the 2007 VA examination that he was unable to hear on the phone, and he is unable to hear his spouse's voice from another room in the house.  He was working as a Vocational Rehab Counselor.  He then stated at his March 2012 examination that he has difficulty hearing in crowds or when listening from the right side.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss - ability to hear and distinguish sounds. As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  The 2012 examiner found the hearing loss did not affect the Veteran's ordinary conditions of daily life including his ability to work.  The other evidence of record does not suggest that the Veteran's hearing loss resulted in marked interference with employment or frequent periods of hospitalization.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

In sum, the Board finds that the evidence does not support a rating higher than zero percent for bilateral hearing loss.  The preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for bilateral hearing loss is denied.



REMAND

Remand is required for the claim for entitlement to service connection for prostate cancer because the Veteran has raised the theory of entitlement based on radiation exposure.  No development or adjudication on this basis has been conducted.  This must be done.

Remand is required for the claim for entitlement to service connection for erectile dysfunction as it is intertwined as the Veteran alleges secondary service connection based on prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Finally, remand for the claim for entitlement to service connection for a psychiatric disorder is required to provide the Veteran an examination.  See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  Here, the Veteran's service treatment records contain a May 1973 report from D. B. Crider, M.D., a board-certified psychiatrist, who noted that the Veteran had been evaluated for vocational rehabilitation purposes and was found to have no evidence of mental illness, although he was reacting to a difficult home situation.  Review of the service personnel records reflect that in 1975, the Veteran was the subject of at least three Article 15 proceedings; the latter leading to a reduction in rank in June of that year.  Records reflect that a recommendation was made that he be barred from enlistment/re-enlistment.  On examination in August 1975 at separation from service, the Veteran indicated that he had seen a psychiatrist at age 19.  Review of the record indicates that the Veteran first sought post service psychiatric treatment in June 1990.  There are current psychiatric diagnoses of record.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct all appropriate and necessary development regarding the Veteran's assertions of exposure to radiation, to include providing notice to the Veteran.

2.  Schedule the Veteran for a VA mental health examination.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide all psychiatric diagnoses.  If depressive disorder is not diagnosed, then the prior diagnoses of record must be noted. 

Then, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder was caused by, or had its onset in, active service.  The examiner must address the evidence in the STRs of several Article 15s and the Veteran's lay statements regarding symptoms during service and thereafter.  

Finally, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's prostate cancer.

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If any examinations are warranted regarding prostate cancer or erectile dysfunction are warranted, they should be provided.  If the benefits are not granted, provide the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


